Citation Nr: 1453680	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include bursitis.  

3.  Entitlement to service connection for a low back disability, to include lumbosacral strain.  

4.  Entitlement to service connection for a bilateral hearing loss disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected restrictive airway disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had activated service in the United States Army Reserve from March 2003 to June 2003, from January 2004 to April 2005, and from February 2009 to April 2010, to include combat duty in Iraq.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than initially rated, and that he is entitled to service connection for several orthopedic disabilities in addition to bilateral hearing loss and obstructive sleep apnea.  He is a combat Veteran of the Iraq War, decorated with the Purple Heart Medal (PHM) and Bronze Star Medal with combat valor device (BSM with "V").  

In concert with his forwarded claims, the Veteran was scheduled to appear before a Veterans Law Judge (VLJ) in August 2013 to offer testimony at a Videoconference hearing.  He failed to report at his scheduled time, and the RO deemed that his request for a hearing was withdrawn.  

The Veteran's representative has, via the submission of an informal hearing presentation, alleged that notice was sent to the incorrect address with respect to the hearing and, in addition, while the Veteran had some vague notion that a hearing was to take place, as he experiences a service-connected cognitive disability (not on appeal) as due to having been wounded in an improvised explosive device (IED) attack in Iraq, he has memory troubles and had a lapse with respect to when he was scheduled to report for his hearing.  

The record does demonstrate that service-connection is in effect for closed head injury residuals and post-concussive headaches with a not-otherwise-specified cognitive disorder.  While the representative seems to believe that the correct address is now on file, as noted, it is also contended that this was not necessarily the case at the time of the dispatch of notice with respect to the scheduled Videoconference hearing.  

Even assuming that the Veteran's address had been updated, there is no question that the Veteran experiences problems with memory as due to a service-connected disability suffered under combat conditions.  The Board is very sympathetic to that fact, and finds that his allegation of forgetting about the hearing as due to such disability as highly credible.  

Indeed, the Board finds that as due to potential confusion with respect to mailing, in addition to the Veteran be affected by symptoms associated with a service-connected disability, he has demonstrated "good cause" for his absence from the August 2013 scheduled Videoconference hearing.  38 C.F.R. § 20.704(d) (2014).  The Board will remand the claim so that a new Videoconference hearing before a VLJ can be scheduled.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge (VLJ) at the earliest possible convenience.  Ensure that the Veteran and his representative are notified, at the correct address, of the date, time, and location of the hearing.  Inform the Veteran that he may, in addition to presenting testimony, provide any evidence supportive of his claims to be associated with the claims file (with waiver of RO review if desired).  Ensure that the Veteran and his representative are aware that a failure to report to the hearing, without good cause, will be deemed a withdrawal of the hearing request, and the case will be returned to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



